Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seogun Matthias Hong (Reg. No: 74,035) on 09/06/2022. 




CLAIMS
The application has been amended as follows: 

1.	(Currently Amended)  A system for executing automated image authentication and external database verification, the system comprising:
	a memory device with computer-readable program code stored thereon;
	a communication device; and
	a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:
receive an authentication request from a user;
based on the authentication request, receive authentication data from the user, wherein the authentication data comprises a document comprising an image of the user;
capture an image of the document;
extract image authentication data from the image of the document, wherein the image authentication data comprises the image of the user, a license number associated with the user, and an address associated with the user;
capture a real-time image of the user;
access a third party database, the third party database comprising third party data associated with the user, wherein the third party data comprises historical image data associated with the user and historical information associated with the user, wherein the historical information comprises a historical license number associated with the user and a historical address associated with the user;
compare the real-time image of the user with image authentication data from the user and the historical image data of the third party data associated with the user; 
generate an authentication score for the authentication request based at least in part on comparing the real-time image of the user with the image authentication data from the user and the historical image data of the third party data associated with the user;
compare the license number associated with the user with the historical license number associated with the user;
based on comparing the license number associated with the user with the historical license number associated with the user, decrease the authentication score by a first amount;
compare the address associated with the user with the historical address associated with the user;
based on comparing the address associated with the user with the historical address associated with the user, decrease the authentication score by a second amount, wherein the first amount is greater than the second amount; and
based on the authentication score, validate the authentication request, wherein validating the authentication request comprises:
detecting that the authentication data received from the user matches data associated with a known unauthorized user;
reject the authentication request; and
automatically prevent the user from submitting additional authentication requests.

2.	(Canceled)

3.	(Previously Presented)  The system according to claim 1, wherein the authentication data comprises one or more security elements associated with the document.

4.	(Canceled) 

5.	(Canceled)

6.	(Original)  The system according to claim 1, wherein validating the authentication request comprises:
generating an authentication score associated with the authentication request;
detecting that the authentication score is above a defined threshold; and
granting the authentication request.

7.	(Canceled)

8.	(Currently Amended)  A computer program product for executing automated image authentication and external database verification, the computer program product comprising at least one non-transitory computer readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising executable code portions for:
receiving an authentication request from a user;
based on the authentication request, receiving authentication data from the user, wherein the authentication data comprises a document comprising an image of the user;
capturing an image of the document;
extracting image authentication data from the image of the document, wherein the image authentication data comprises the image of the user, a license number associated with the user, and an address associated with the user;
capturing a real-time image of the user;
accessing a third party database, the third party database comprising third party data associated with the user, wherein the third party data comprises historical image data associated with the user and historical information associated with the user, wherein the historical information comprises a historical license number associated with the user and a historical address associated with the user;
comparing the real-time image of the user with image authentication data from the user and the historical image data of the third party data associated with the user; 
generating an authentication score for the authentication request based at least in part on comparing the real-time image of the user with the image authentication data from the user and the historical image data of the third party data associated with the user;
comparing the license number associated with the user with the historical license number associated with the user;
based on comparing the license number associated with the user with the historical license number associated with the user, decreasing the authentication score by a first amount;
comparing the address associated with the user with the historical address associated with the user;
based on comparing the address associated with the user with the historical address associated with the user, decreasing the authentication score by a second amount, wherein the first amount is greater than the second amount; and
based on the authentication score, validating the authentication request, wherein validating the authentication request comprises:
detecting that the authentication data received from the user matches data associated with a known unauthorized user;
reject the authentication request; and
automatically prevent the user from submitting additional authentication requests.

9.	(Canceled)  

10.	(Previously Presented)  The computer program product according to claim 8, wherein the authentication data comprises one or more security elements associated with the document.

11.	(Canceled)

12.	(Canceled)

13.	(Canceled)

14.	(Currently Amended)  A computer-implemented method for executing automated image authentication and external database verification, wherein the method comprises:
receiving an authentication request from a user;
based on the authentication request, receiving authentication data from the user, wherein the authentication data comprises a document comprising an image of the user;
capturing an image of the document;
extracting image authentication data from the image of the document, wherein the image authentication data comprises the image of the user, a license number associated with the user, and an address associated with the user;
capturing a real-time image of the user;
accessing a third party database, the third party database comprising third party data associated with the user, wherein the third party data comprises historical image data associated with the user and historical information associated with the user, wherein the historical information comprises a historical license number associated with the user and a historical address associated with the user;
comparing the real-time image of the user with image authentication data from the user and the historical image data of the third party data associated with the user; 
generating an authentication score for the authentication request based at least in part on comparing the real-time image of the user with the image authentication data from the user and the historical image data of the third party data associated with the user;
comparing the license number associated with the user with the historical license number associated with the user;
based on comparing the license number associated with the user with the historical license number associated with the user, decreasing the authentication score by a first amount;
comparing the address associated with the user with the historical address associated with the user;
based on comparing the address associated with the user with the historical address associated with the user, decreasing the authentication score by a second amount, wherein the first amount is greater than the second amount; and
based on the authentication score, validating the authentication request, wherein validating the authentication request comprises:
detecting that the authentication data received from the user matches data associated with a known unauthorized user;
reject the authentication request; and
automatically prevent the user from submitting additional authentication requests.

15.	(Canceled)

16.	(Previously Presented)  The computer-implemented method according to claim 14, wherein the authentication data comprises one or more security elements associated with the document.

17.	(Canceled)

18.	(Canceled)

19.	(Original)  The computer-implemented method according to claim 14, wherein validating the authentication request comprises:
generating an authentication score associated with the authentication request;
detecting that the authentication score is above a defined threshold; and
granting the authentication request.

20.	(Canceled)


Examiner’s Statement of Reasons for Allowance
Claims 1, 3, 6, 8, 10, 14, 16 and 19 (renumbered as claims 1-8) are allowed. 
The present invention is directed to: a system that provides for automated image authentication and external database verification. In particular, the system may perform automatic authentication of an image by extracting data and/or metadata from the image for subsequent analysis. For instance, the extracted data and/or metadata may be compared with historical data to drive authorization processes (e.g., past instances of unauthorized activity). In some embodiments, the system may further use external databases which may be hosted by a trusted third party to perform additional authentication steps and/or verification. In this way, the system may provide a reliable and efficient way to perform authentications.
The closest prior art, as previously recited, are Mulhearn et al (“Mulhearn,” US 20160036798), Sweeney et al (“Sweeney,” US 20190258838) in view of Tussy et al (“Tussy,” US 20200042685) and further in view of Sokolov et al (“Sokolov,” US 10284556). 
Mulhearn is directed to: a system for authenticating an identity of a user. The system comprises a processor and a non-volatile storage medium comprising computer executable instructions to instruct the processor to receive an image file relating to the user, from a user device owned by the user; determine whether the image file matches stored image information ma database, wherein the stored image information is not an image file and contains identifying information about the image; and, if the image file matches the stored image information, allow the user to request an authentication message be sent to the user device, request that an authentication message be sent to a destination oilier than, the user device, or request that a message be sent to a third party whose message addressing information is unknown to the user.
Sweeney is directed to: systems and methods for point of sale age verification are disclosed. A system includes: a scanner configured to scan a passive data source on an identification card; and a processor coupled to the scanner, the processor configured to: receive a scanner signal from the scanner; verify an age of a user based on the scanner signal; and transmit verification information to a point of sale device, the point of sale device configured to authorize a sale of age-restricted material based on the verification information.
Tussy is directed to: a method for generating a digital ID comprising capturing one or more user images of user's face, transmitting the one or more user images or data derived therefrom to a verification server and determining if the one or more images represent a live person. Capturing an ID image of a photo identification for the user and transmitting the ID image to the verification sever. Comparing at least one of the one or more user images or data derived therefrom to the image of the user on the photo identification to determine if user in the one or more user images is the same person as the image on the photo identification. Responsive to a match from the comparing and a determination that a live person was captured in the one or more user images, generating a user digital ID and transmitting the user digital ID to the user.
Sokolov is directed to: a computer-implemented method for verifying authentication requests using IP addresses may include (i) collecting, by a computing system, data on IP address changes from a set of endpoint devices, (ii) creating, by the computing system using the data on IP address changes, a virtual IP address distance map based on a likelihood of change from at least one origin IP address to at least one destination IP address, (iii) automatically detecting, by the computing system, a change in an IP address of a client device, (iv) determining, by the computing system and based on the virtual IP address distance map, that the change in the IP address of the client device indicates that an authentication request from the client device is suspicious, and (v) performing, by the computing system, a security action to secure the client device. Various other methods, systems, and computer-readable media are also disclosed.
For example, none of the cited prior art teaches or suggests the steps of independent claims 1, 8 and 14: capturing a real-time image of the user; accessing a third party database, the third party database comprising third party data associated with the user, wherein the third party data comprises historical image data associated with the user and historical information associated with the user, wherein the historical information comprises a historical license number associated with the user and a historical address associated with the user; comparing the real-time image of the user with image authentication data from the user and the historical image data of the third party data associated with the user; generating an authentication score for the authentication request based at least in part on comparing the real-time image of the user with the image authentication data from the user and the historical image data of the third party data associated with the user; comparing the license number associated with the user with the historical license number associated with the user; based on comparing the license number associated with the user with the historical license number associated with the user, decreasing the authentication score by a first amount; comparing the address associated with the user with the historical address associated with the user; based on comparing the address associated with the user with the historical address associated with the user, decreasing the authentication score by a second amount, wherein the first amount is greater than the second amount; and based on the authentication score, validating the authentication request, wherein validating the authentication request comprises: detecting that the authentication data received from the user matches data associated with a known unauthorized user; reject the authentication request; and automatically prevent the user from submitting additional authentication requests.
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES J WILCOX/           Examiner, Art Unit 2439   

/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439